Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 1974, which held claimant ineligible to receive benefits because she failed to comply with reporting requirements and made a willful false statement in order to obtain benefits for which a penalty was imposed. Unauthorized alterations of an official entry in the claimant’s insurance booklet are sufficient to constitute willful misrepresentation (Matter of Morgan [CatherwoodJ, 30 AD2d 595). The factual issues and the questions of credibility presented are solely within the province of the board, and its resolution of those issues is supported by substantial evidence and should not be disturbed. Decision *790affirmed, without costs. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.